DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear what particular structural arrangement or features are needed to make the buttons difficult for a child to depress simultaneously.  Furthermore, the limitations of claim 3 are subjective.  For example, some children have the same sized hand as an adult. 
For the purposes of examination as long as the prior art teaching child resistant packaging with two or more buttons where the buttons have to be simultaneously depressed, in combination with the structure of claim 1, the art is interpreted as reading on claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2020/0087020) in view of Katsis (US 7757843).
Regarding claims 1-3, Tsai, fig. 12, discloses a container comprising: 
a tray 500 comprising a compartment defining a cavity (formed by sidewalls and a base) for holding one or more articles, the compartment comprising compartment sidewalls 510, 512, and end walls 504, 508, extending upward from a bottom wall 502 and terminating at a rim, the rim is where sidewalls meet flange at 501 
the tray further comprising 
a flange 501 extending outwardly from the rim and 
a flap 504 attached to the compartment along a living hinge, fig. 12, [0051], last sentence “FIG. 12 shows that the back flap 504 may be hinged from the lip 501.”  The living hinge is not numbered but can be seen in Fig. 12.
a carton 200 configured to receive the tray, the carton comprising:
a front (top) wall 216, a back (bottom) wall 202 and compartment sidewalls, 210 and 211, 
the carton described in [0036], shown in fig. 2 and 12, defining two or more openings, 292, at 294.
The tray of Tsai has flaps at 532 and 530; Tsai does not teach buttons.  The flaps of the tray engage with surfaces of the carton in order to prevent the tray from sliding with respect to the carton from a fully closed, locked position.  In order to “unlock” or open the tray, the flaps of the tray are disengaged from the surfaces of the carton, thereby providing a child-resistant packaging, described in [0041]. 
As evidenced by Katsis, fig. 1, it is well known to provide a tray 14 within a cover 10 where the tray includes buttons at 40 and 38 on both sides of the tray that protrude through openings in a cover, fig. 2.  There are a total of four buttons that must be simultaneously depressed in order to slide the tray from within the cover/carton in order to provide childproof packaging, col. 3: 50-end of Katsis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flaps of the tray and openings of the carton of Tsai with buttons and corresponding openings as taught by Katsis since the simple substitution of one child-proofing means for preventing a tray from being slid out of a carton for another yields the same expected result of making the packaging difficult for a child to open.  	
Alternatively, since Katsis teaches that four buttons must be simultaneously depressed rather than only two flaps of Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the childproof means of Tsai with the buttons and corresponding openings of Katsis in order to provide a benefit of increased child resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735